Citation Nr: 1130381	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  10-22 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss disability. 

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for residuals of right foot cold injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife



ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from September 1946 to September 1948 and September 1950 to September 1953.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the benefits sought on appeal.  The Veteran appealed that decision, and the case was referred to the Board for appellate review.

A video conference hearing was held on June 27, 2011 before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran claims he has hearing loss due to noise exposure in service, he has residuals of a cold injury to his right foot, and he has diabetes either as a result of his cold injury or incurred within a year of separation from service. 

The Veteran was provided a VA audio examination in September 2009.  The examiner noted that she could not resolve the issue of hearing loss without resorting to mere speculation.  In a September 2010 VA opinion, the audiologist noted that the issue cannot be resolved without resort to mere speculation as VA has determined that whispered voice tests cannot be considered as reliable evidence that hearing loss did or did not occur.  The examiner explained that whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure.  The Board finds that this etiology opinion is not adequate for adjudication purposes.  A rationale should have been provided as to why an etiology opinion could not have otherwise been provided.  The Board regrets any further delay in this case.  On remand, the Veteran should be scheduled for a VA audio examination specifically for the purpose of determining the etiology of any hearing loss.  See 38 U.S.C.A. § 5103A.

In December 2010, the Veteran was provided a VA examination to determine the nature and etiology of any claimed cold injury.  The examiner noted that the claims file did not indicate any service treatment records.  The examiner stated he could not determine the exact etiology of the Veteran's neuropathy in his right foot as to whether it is due to his cold injury or his diabetes.  Because the claims file contains service treatment records that should have been reviewed and taken into consideration, the Board requests another VA opinion on whether the Veteran has current residuals of a claimed cold injury. 

The Veteran reported he has been treated by Doctor's Family Medicine for his diabetes since 1953.  The RO attempted to obtain private medical records from Doctor's Family Medicine, PA; however, the clinic's response incorrectly identified the Veteran and indicated there were no records prior to March 2005.  The RO should again request records for the Veteran from this clinic pertaining to treatment for diabetes. 

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should contact the Veteran and request that he provide the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated him for hearing loss, diabetes, and residuals of a cold injury since service.  Of particular interest are any treatment records from Doctor's Family Medicine specifically relating to the Veteran.  After the Veteran has signed the appropriate releases, the AMC should obtain those records that are not already associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be scheduled for an appropriate VA examination to ascertain the nature and etiology of his claimed hearing loss disability.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current bilateral hearing loss is causally or etiologically related to his military service, including noise exposure.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  If, however, the examiner is simply unable to render such an opinion after consideration of all of the evidence, he or she should provide a clear rationale for why such an opinion cannot be offered.  

3.  The RO should also refer the Veteran's claims folder to the December 2010 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any residuals of a cold injury that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current disability found, including the Veteran's current right foot neuropathy, is causally or etiologically related to his military service, including any cold exposure.  

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  If, however, the examiner is simply unable to render such an opinion after consideration of all of the evidence, he or she should provide a clear rationale for why such an opinion cannot be offered.  

4.  After completing these actions, the AMC should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraphs.  

5.  When the development requested has been completed, the case should be reviewed by the AMC on the basis of additional evidence.  If any of the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



